Fourth Court of Appeals
                                San Antonio, Texas
                                      January 5, 2022

                                   No. 04-21-00557-CV

                           CARDINAL SENIOR CARE, LLC,
                                    Appellant

                                             v.

                                   Greg BRADWELL,
                                        Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021CI11679
                      Honorable Mary Lou Alvarez, Judge Presiding


                                      ORDER

       Appellant’s brief is due on January 10, 2022. On January 4, 2022, appellant filed an
unopposed motion to extend time to file appellant’s brief. The motion is GRANTED.
Appellant’s brief is due no later than February 9, 2022.



                                                  _________________________________
                                                  Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2022.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court